Citation Nr: 1146289	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-39 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for service-connected post-operative bilateral inguinal hernia repair (bilateral hernia disability).


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at Law


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1972 to 
June 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 2008, the Veteran submitted the current claim for an increased rating for the service-connected bilateral hernia disability.  In the January 2009 rating decision on appeal, the St. Petersburg RO denied an increased (compensable) rating for the service-connected bilateral hernia disability.  The Veteran entered a notice of disagreement with the denial of increased rating.  A January 2009 rating decision reflects that, during the appeal, the St. Petersburg RO granted a 20 percent rating for the bilateral hernia disability for the entire increased rating period, excluding a temporary total rating for convalescence from hernia repair surgery from 
January 27, 2010, to April 1, 2010.

Although the RO granted a higher 20 percent rating for a bilateral hernia disability for the entire increased rating period, inasmuch as higher ratings are available, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher disability rating remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The claim at issue was previously remanded by the Board in September 2010 to provide the Veteran with a VA medical examination.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

For the entire increased rating period, the Veteran's service-connected bilateral hernia disability was manifested by, at worst, post-operative recurrent bilateral hernias which were readily reducible and well-supported by a truss.


CONCLUSION OF LAW

For the entire increased rating period on appeal, the criteria for an increased disability rating in excess of 20 percent for bilateral hernia disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, Diagnostic Code 7338 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in February 2008 that informed of the requirements needed to establish an increased evaluation for a bilateral hernia disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA treatment records and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected bilateral hernia disability.  VA provided the Veteran with examinations in December 2008 and January 2010.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected bilateral hernia disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Bilateral Hernia Disability

The Veteran asserts that he is entitled to a higher rating for his service-connected bilateral hernia disability, currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.114, DC 7338.

DC 7338 provides ratings for inguinal hernias.  Small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensably disabling.  Inguinal hernia that is not operated, but is remediable, is rated noncompensably disabling.  Postoperative recurrent inguinal hernia, readily reducible, well-supported by truss or belt, is rated 10 percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible, is rated 30 percent disabling.  Large inguinal hernia, postoperative recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to DC 7338 provides that 
10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114.

In a May 2008 VA treatment record, the Veteran reported cramping pain in the right lower quadrant of his abdomen.  In an August 2008 VA treatment record, the VA examiner reported no inguinal hernia.  In an October 2008 VA treatment record, the VA examiner reported no hernias were observed.

In a December 2008 VA digestive conditions examination, the Veteran reported ongoing discomfort in both inguinal regions and felt some mild hernia persisted.  The VA examiner reported no medicine or belts were needed.  The VA examiner also reported minor inguinal muscle weaknesses at present, but no hernia was present and no hydrocele or masses were present.  

In a June 2009 VA treatment record, the Veteran reported right lower quadrant abdominal pain; the VA examiner reported a low density lesion in the right groin.  
A January 2010 VA "Discharge Summary" reported that the Veteran underwent a laparoscopic bilateral inguinal hernia repair operation.  The VA examiner reported recurrent bilateral inguinal hernia.  A January 2010 VA treatment record reported that the Veteran was provided a small hernia truss.  In a May 2010 VA treatment record, the Veteran reported right groin pain.  The VA examiner reported a previous hernia surgery and diagnosed post-operative inguinal hernia repair residuals.  

In a November 2010 VA genitourinary examination, the Veteran reported lower abdominal and pelvic pain.  The VA examiner reported right inguinal tenderness with light palpation and left testicle was tender with no palpable abnormalities.  The VA examiner diagnosed bilateral inguinal repair with residuals.  The VA examiner reported no hernia was present (and therefore had no basis to address the reducibility of any hernia or whether it was well-supported), but that there was extreme right inguinal tenderness with light palpation.  The VA examiner also reported healed right and left inguinal incision scars.  

The Board finds, based upon a review of the evidence, that a 30 percent evaluation is not warranted at any time during the increased rating period on appeal.  The Veteran's hernias were readily reducible in both inguinal regions on repeated VA outpatient treatment visits and VA examinations conducted during the pendency of this appeal.  Following bilateral hernia repair surgery in January 2010, the VA examination in November 2010 showed that the Veteran continued to experience bilateral hernia pain but the hernias had not recurred.  The Board finds that a rating in excess of 20 percent is not warranted.  As noted above, the evidence does not show that either of the inguinal hernias were not reducible or were not well-supported by a truss.

The Board also notes that the Veteran's bilateral hernia disability involves surgical scars from past hernia repair surgeries.  The Veteran was granted a separate rating for his post-operative hernia repair scars in a June 2011 rating decision.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14 (2011).

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 20 percent for a bilateral hernia disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence of record presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected bilateral hernia disability reasonably describes the Veteran's disability level and symptomatology, and provides for a higher rating for additional or more severe symptoms, which have not been shown.  The medical evidence also does not show that the Veteran's bilateral hernia disability, is productive of total occupational impairment, and the evidence does not show that that the disorder causes unusual factors such as marked interference in his employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture with respect to this disability is contemplated by the Rating Schedule, and that the assigned schedular rating is adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. §3.321(b)(1) (2011).


ORDER

An increased disability rating (evaluation) in excess of 20 percent for a bilateral hernia disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


